Citation Nr: 1228035	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-47 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to July 1969.  He died in January 1970.  The Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Appellant was afforded a hearing before a Veteran's Law Judge.  A transcript of the hearing is the record.

In May 2011, the Board reopened the Appellant's claim for dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death, and remanded the claim for further action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In May 2012, the Board notified the Appellant that the Veteran's Law Judge, who conducted the hearing in September 2010, retired.  As a result, the Appellant was afforded the opportunity for another hearing before a Veteran's Law Judge, who would decide the appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  







In May 2012, the Appellant indicated that she wanted another hearing before a Veteran's Law Judge at the RO.  To ensure procedural due process the appeal 
is REMANDED for the following action:

Schedule the Appellant for a hearing before a Veteran's Law Judge at the RO.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


